NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-10090

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-00490-SI

   v.
                                                 MEMORANDUM*
 JAIME LOPEZ GONZALEZ,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Jaime Lopez Gonzalez appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

illegal reentry following removal, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez Gonzalez contends that the district court erred by enhancing his

sentence on the basis that his prior conviction for willful infliction of corporal

injury on a spouse or cohabitant under California Penal Code § 273.5 was a “crime

of violence” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015). He acknowledges that

this claim is foreclosed by our holding in United States v. Laurico-Yeno, 590 F.3d
818, 823 (9th Cir. 2010). However, he argues that this holding has been

undermined by Johnson v. United States, 135 S. Ct. 2551 (2015). We disagree.

Johnson held that the residual clause of the Armed Career Criminal Act, 18 U.S.C.

§ 924(e)(2)(B)(ii), was unconstitutionally vague. See Johnson, 135 S. Ct. at 2557.

Johnson did not address section 2L1.2’s definition of “crime of violence,” which

does not have a residual clause. See U.S.S.G. § 2L1.2 cmt. n.1(B)(iii) (2015).

Accordingly, contrary to Lopez Gonzalez’s contention, Johnson is not “clearly

irreconcilable” with our circuit precedent. See Miller v. Gammie, 335 F.3d 889,

893 (9th Cir. 2003) (en banc) (three-judge panel is bound by circuit precedent

unless that precedent is “clearly irreconcilable” with intervening higher authority).

      AFFIRMED.




                                           2                                    16-10090